                               UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF IDAHO

     DAVID GARTON,
                                                            Case No. 1:17-cv-00222-DCN
             Plaintiff,
                                                            MEMORANDUM DECISION AND
            v.                                              ORDER

     BWXT TECHNICAL SERVICES
     GROUP, INC.,

             Defendant.


                                          I. INTRODUCTION

          Pending before the Court is Defendant BWXT Technical Services Group, Inc.’s

Motion for Summary Judgment. Dkt. 33. After the Motion was fully briefed, the Court held

oral argument on September 23, 2019, and took the matter under advisement. For the

reasons set forth below, the Court GRANTS the Motion for Summary Judgment.

                                          II. BACKGROUND1

          In March of 2006, Plaintiff David Garton began working for the Idaho National

Laboratory as a heavy equipment operator at the Naval Reactor Facility (“NRF”). The NRF

is a classified facility operated by the United States Navy within the Idaho National

Laboratory. Defendant BWXT Technical Services Group, Inc. (“BWXT”) is a

subcontractor operating at the NRF. BWXT operates primarily in nuclear facilities, and its



1
    Unless otherwise referenced, the following facts are undisputed.


MEMORANDUM DECISION AND ORDER - 1
personnel works with and around radioactive materials, equipment, and hazardous

materials and waste. Garton became employed as a Crane Operator for BWXT on October

1, 2010, when BWXT took over the NRF contract from Philotechnics (“POC”), a contract

under which Garton was already employed.

       While employed at POC, Garton worked with co-workers who would remain co-

workers during Garton’s time at BWXT, including Rod Severin, an Ironworker foreman.

Garton’s conflicts with co-workers, specifically with Severin, began in or around 2008.

Severin allegedly started harassing Garton by giving him looks of discontent, which Garton

described as giving him “the pig eye (as if he couldn’t stand the sight of me).”” Dkt. 39-

4, ¶ 4. According to Garton, Severin’s glare caused him to experience increased feelings

of anxiety.

       In an August 30, 2012, physical with a third-party medical provider, Dr. Eric

Perttula, Garton indicated that he was taking “multiple potential mentation altering

medication[s].” Dkt. 36, ¶ 11. Garton’s use of such medications prompted Dr. Perttula to

pull Garton’s Department of Transportation (“DOT Driver”) and Crane Qualifications.

       Sometime following the physical with Dr. Perttula, but before September 30, 2012,

a meeting took place at BWXT between Construction Group Manager Chuck Muller,

Curtis Christiansen (a General Foreman), Severin, and Garton. The group called Dr.

Perttula to discuss Garton’s medication use and the impact it might have on his job. After

Garton assured Dr. Perttula that he only took his medications after work or in the evening,

Dr. Perttula reinstated Garton’s DOT Driver and Crane qualifications.




MEMORANDUM DECISION AND ORDER - 2
       Garton believes that this meeting was the first time Severin learned of his

medication use. According to Garton, almost immediately after the meeting he was

informed by another employee, Gary Winthers, that Severin made a comment about Garton

being a “pill popper.” Dkt. 39-4, ¶ 8. Garton contends that between the meeting in August

2012, until April 2015, Severin and another co-worker, Troy Staggie, referred to him as a

“pill popper” on multiple occasions.

       On April 15, 2015, Garton submitted a complaint to Tim Walsh, BWXT’s local HR

Representative at NRF, complaining about Severin’s behavior towards him. In addition to

other complaints of harassment by Severin, Garton’s 2015 complaint to Walsh alleged that

Severin labeled him a “pill popper” after the meeting with Dr. Perttula, and that Staggie

had also called him a “pill popper.” In response to Garton’s complaint, BWXT launched

an investigation into Garton’s claims, which included interviewing Garton, Severin, and

other BWXT employees.

       BWXT completed the investigation in early May 2015. On May 6, 2015, Walsh and

additional HR personnel met with Garton to inform him that BWXT could not conclusively

prove Garton’s allegations. Later that day, HR personnel met with Muller and emphasized

BWXT’s expectation that employees treat each other with professionalism and respect, and

stressed that there should be no retaliation against Garton for raising his concerns. On May

7, 2015, Walsh and Muller met with Severin and discussed Garton’s allegations at length.

They reiterated BWXT’s standards of professionalism and respect expected of all

employees, and informed Severin there was to be no retaliation against Garton.




MEMORANDUM DECISION AND ORDER - 3
       In April and May 2015, Garton approached managers claiming he was sick and

asking if a different employee could handle cranes for him. BWXT began interacting with

Garton to try to understand the situation and any accommodations they could make to get

him back to crane duties. On May 22, 2015, Garton provided a note from his personal

doctor, Gary Soucie, stating Garton could not operate the bridge crane due to “significant

panic attacks,” but was working through his anxiety so he could return to full duty.

Meanwhile, BWXT temporarily allowed Garton to refrain from operating cranes.

       On June 11, 2015, Dr. Perttula examined Garton to get clarification on his health

situation. Dr. Perttula noted that Garton was to avoid the use of the bridge crane or any

crane that had an enclosed cab. On July 10, 2015, Garton provided another note from Dr.

Soucie, which stated that Garton could return to work and that he should report to Dr.

Soucie if he felt uncomfortable.

       On June 29, 2015, Garton appears to have told his healthcare provider that the

“[h]arassment has now stopped at work.” Dkt. 36, ¶ 33. However, in mid-July 2015, Garton

launched a complaint directly with BWXT corporate to dispute the findings of BWXT’s

first investigation of his April 2015, complaint. Florence Phillips, an attorney for BWXT,

investigated Garton’s complaint.

       On August 13, 2015, confused by the conflicting information it had received from

Dr. Perttula and Dr. Soucie regarding Garton’s ability to perform his crane duties, BWXT

sent a letter to Dr. Perttula asking for additional clarification regarding Garton’s condition

and restrictions. In its letter, BWXT included information about the NRF site and its high-

risk activities. On August 19, 2015, Dr. Perttula pulled a report on Garton’s medications,


MEMORANDUM DECISION AND ORDER - 4
in an attempt to determine whether Garton was taking any medication that had not

previously been reported to him. On August 24, 2015, Dr. Perttula sent a letter to BWXT,

revoking Garton’s Crane Operator and DOT Driver qualifications pending further

evaluation, and requesting both a complete reconciliation of Garton’s medications and

mental health exam. Dkt. 39-4 ¶ 32, Dkt. 39-3.

       On September 2, 2015, Dr. Perttula conducted a follow up exam of Garton. Dr.

Perttula disqualified Garton from his DOT Driver and Crane Operator Qualification due to

Garton’s “Situational Anxiety.” Dkt. 35-2, Ex. O. Garton met with his supervisors later

that day, who informed him of Dr. Perttula’s conclusion and stated he would be placed on

unpaid administrative leave in order to regain his qualifications. Garton’s union also told

BWXT that Garton would work to regain his qualifications.

      After he was placed on administrative leave, Garton took no steps to regain his crane

operator qualifications, and BWXT heard nothing further from him. On December 12,

2015, BWXT sent a letter to Garton seeking permission to interact with Dr. Perttula to

determine any reasonable action BWXT could take to address Garton’s limitations. Garton

signed the release on December 29, 2015 and returned it January 4, 2106. However, Garton

rescinded his authorization later that same day, forbidding BWXT or Dr. Perttula from

receiving or providing information. At some point after January 4, 2016, Garton was

terminated from BWXT’s systems.

       BWXT’s occupational medicine expert, Dr. Paula A. Lantsberger later reviewed

Garton’s medical history, conditions, and construction jobs at the NRF. In conducting her

review, Dr. Lantsberger found that Garton had repeatedly omitted information and falsified


MEMORANDUM DECISION AND ORDER - 5
information on his applications for Commercial Driver Certification and fitness for duty

forms since the start of his employment at the NRF. For example, Garton repeatedly failed

to accurately disclose his use of numerous disqualifying medications, including

Alprazolam, Oxycodone, and Zanaflex. Garton also failed to disclose his anxiety,

depression, and narcolepsy diagnoses in his first application for Commercial Driver

Certification and in many subsequent fitness for duty forms that he completed.

          Dr. Lantsberger concluded that from the time of Garton’s initial hiring at the NRF

and throughout his time at BWXT, Garton did not meet the criteria for performing the

duties of a crane operator.

          Garton filed this case on May 23, 2017. He later filed an Amended Complaint on

August 7, 2017. The parties stipulated to dismissal of Count I of the Amended Complaint

on August 16, 2017. On March 8, 2019, BWXT filed the pending Motion for Summary

Judgment on Garton’s remaining claims for discrimination in violation of the Americans

with Disabilities Act (“ADA”)2 based on disparate treatment, discrimination in violation

of the ADA based on hostile work environment, and discrimination in violation of the ADA

based on failure to accommodate. The motion has been fully briefed and is ripe for

decision.

                                     III. LEGAL STANDARD

          Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.



2
    The ADA is codified at 42 U.S.C. § 12101-12213 (West 2009).


MEMORANDUM DECISION AND ORDER - 6
Civ. P. 56(a). This Court’s role at summary judgment is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In considering

a motion for summary judgment, this Court must “view[] the facts in the non-moving

party’s favor.” Id. To defeat a motion for summary judgment, the respondent need only

present evidence upon which “a reasonable juror drawing all inferences in favor of the

respondent could return a verdict in [his or her] favor.” Id. (citation omitted). Accordingly,

this Court must enter summary judgment if a party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The respondent cannot simply rely on an unsworn affidavit or the pleadings to defeat a

motion for summary judgment; rather the respondent must set forth the “specific facts,”

supported by evidence, with “reasonable particularity” that preclude summary judgment.

Far Out Productions, Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir. 2001).

                                      IV. ANALYSIS

       Garton alleges that BWXT violated the ADA when it placed him on administrative

leave after Dr. Perttula determined Garton’s Situational Anxiety disqualified him from

operating a crane, an essential function of his job. Pursuant to the ADA, Garton brings

claims for disparate treatment, failure to accommodate and a hostile work environment.

Because Garton’s disparate treatment and failure to accommodate claims both turn on the

same element, or whether Garton can establish he was able to perform the essential




MEMORANDUM DECISION AND ORDER - 7
functions of the job with or without reasonable accommodation, the Court turns first to

Garton’s claim for discrimination under the ADA based on a hostile work environment.

   A. Hostile Work Environment Claim

       In Count Three, Garton alleges that he was subjected to a hostile work environment

in violation of the ADA. The Ninth Circuit has not explicitly recognized a claim for hostile

work environment under the ADA. See Garity v. APWU National Labor Org., 655 Fed.

App’x 523, 524 (9th Cir. 2016) (assuming without deciding that such claim exists within

the circuit); Brown v. City of Tucson, 336 F.3d 1181, 1190 (9th Cir. 2003) (declining to

decide the issue). Several other circuits, however, have recognized a hostile work

environment claim under the ADA because of the similarity between the language of the

ADA and Title VII. See, e.g., Shaver v. Indep. Stave Co., 350 F.3d 716, 719–20 (8th Cir.

2003); Fox v. Gen. Motors Corp., 247 F.3d 169, 175 (4th Cir. 2001); Flowers v. S. Reg'l

Physician Servs., Inc., 247 F.3d 229, 233 (5th Cir. 2001). This Court has also recognized

the viability of a hostile work environment claim under the ADA. See Mallard v. Battelle

Energy All., LLC, 2013 WL 2458620, at *8 (D. Idaho 2013); Velasco v. Broadway Arctic

Circle, LLC, 2012 WL 2505291, at *1 (D. Idaho 2012).

       Assuming for purposes of the instant motion that the Ninth Circuit would recognize

a hostile work environment claim under the ADA, Garton must show that: (1) he is a

qualified individual with a disability under the ADA; (2) he suffered from unwelcome

harassment; (3) the harassment was because of his disability or a request for

accommodation; (4) the harassment was sufficiently severe or pervasive to alter the

conditions of his employment and to create an abusive working environment; and (5) the


MEMORANDUM DECISION AND ORDER - 8
employer knew or should have known of the harassment and failed to take prompt remedial

action. Mallard, at *8 (citing Walton v. Mental Health Ass’n, 168 F.3d 661, 667 (3d Cir.

1999)).

        BWXT seeks summary judgment on Count Three, arguing that Garton cannot

establish either that he is a qualified individual with a disability under the ADA, or that the

alleged conflicts with his co-workers were because of an asserted and protected disability.

BWXT further contends that Garton cannot show that his alleged harassment was

sufficiently severe or pervasive to alter the conditions of his employment and to create an

abusive working environment.

        The ADA defines “disability” with respect to an individual as: (1) a physical or

mental impairment that substantially limits one or more of the major life activities of such

individual; (2) a record of such impairment; or (3) being regarded as having such

impairment. 42 U.S.C. § 12102(1); 29 C.F.R. § 1630.2. “[T]hat the Act defines ‘disability’

‘with respect to an individual’ makes clear that Congress intended the existence of a

disability to be determined in [a] case-by-case manner.” Toyota Motor Mfg. Ky., Inc. v.

Williams, 534 U.S. 184, 198 (2002) (internal citation omitted); see also Atencio v. Joint

Jerome Sch. Dist. No. 261, 837 F. Supp. 2d 1158, 1164–65 (D. Idaho 2011).

        BWXT first suggests Garton cannot present triable issues of fact to establish any of

his three alleged disabilities—anxiety and depression, sleep deprivation, and restless leg

syndrome—are actionable predicates for his ADA hostile work environment claim.3


3
  Although Garton’s does not identify a specific disability in his Amended Complaint, in an answer to an
interrogatory, Garton stated that his disparate treatment claim is based on anxiety and depression, sleep


MEMORANDUM DECISION AND ORDER - 9
“There are three ways to be ‘disabled’ under the ADA,” including “actual” disability,

“record of” disability, and “regarded as” disabled. Taylor v. Renown Health, 675 Fed.

App’x 676, 677 (9t Cir. 2017); 42 U.S.C. § 12102(1)(A)-(C); 29 C.F.R. § 1630.2. Garton

alleges that his sleep deprivation and restless leg syndrome qualify as “record of”

disabilities, and suggests his anxiety and depression qualify as a “regarded as” disability.

       “To have a record of impairment that substantially limits a major life activity means

to have ‘a history of, or [have] been misclassified as having, a mental or physical

impairment that substantially limits one or more major life activities.’” 39 C.F.R. §

1630.2(k). However, in order to proceed under a “record of” disability, Garton must

establish that said disability substantially limits one or more of his major life activities.

Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879, 886 (9th Cir. 2004). Garton has

not met his burden of specifying which, if any, major life activities are limited by his

alleged “record of” sleep deprivation or reckless less syndrome disabilities. Therefore,

Garton’s hostile work environment claim proceeds solely on his allegation that he was

“regarded as” having anxiety and depression.

       As this Court recently made clear in Astorga v. Idahoan Foods, LLC, 2019 WL

4120803, at *5 (D. Idaho 2019), a “regarded as” disability must be plead in the complaint.

As the Court reads Garton’s Amended Complaint, Garton has alleged only that he was

regarded by BWXT as having a “mental impairment.” Dkt. 14, at ¶¶ 36, 43. Nowhere in

the Amended Complaint does Garton state that he is claiming anxiety and depression as a



deprivation and restless leg syndrome. Dk. 35, Exhibit P. Because BWXT does not contest the failure to
properly plead these disabilities, the Court will proceed as if they were properly plead.


MEMORANDUM DECISION AND ORDER - 10
“regarded as” disability. However, BWXT does not appear to contest Garton’s failure to

properly plead anxiety and depression as a “regarded as” impairment. Consequently, the

Court will proceed as if Garton properly plead anxiety and depression as a “regarded as”

disability.

       An individual meets the requirement of being “regarded as” having a particular

impairment if the individual establishes that he has been subject to discrimination because

of an actual or perceived physical or mental impairment, whether or not the impairment

limits or is perceived to limit a major life activity. 42 U.S.C. § 12102(3)(A). Garton must

thus demonstrate that he suffered unwelcome harassment because of his harasser’s

perception that he had anxiety and depression. Garton’s hostile work environment claim

centers on the “pill popper” comments made by Severin and Staggie. However, Garton

does not claim that Severin and Staggie knew about his anxiety and depression, but rather

that they were made of aware of his use of pain medication. Dkt. 39-4, at ¶ 5–6. Garton

also claims that he was subjected to discriminatory conduct because his alleged harassers

perceived him as “having a physical impairment in operating cranes due to his medication

use.” Dkt. 39, at 7.4 But Garton does not claim that his harassers perceived him as having

anxiety and depression.


4
  In Garton’s Amended Complaint, under General Allegations, he alleges that Severin and other
co-workers “perceived [Garton] as having a mental impairment and bullied, harassed and
discriminated against [Garton] for what they perceived as his mental state and competency.” Dkt.
14, at ¶ 17. Later, in Garton’s response to the Motion for Summary Judgment, Garton alleges that
“Rod Severin and Troy Staggie treated [Garton] as having a physical impairment.” Dkt. 39, at 7.
It is therefore unclear what disability, if any, Garton is claiming he was “regarded as” having.
Regardless of this lack of clarity, nowhere does Garton allege that he was regarded as having
anxiety and depression, which is the only “regarded as” disability he named in his response to
BWXT’s interrogatory.


MEMORANDUM DECISION AND ORDER - 11
       Garton also complains that he was subjected to generally demeaning treatment by

Severin, including receiving disparaging looks from Severin on occasion. Dkt. 39-4, at ¶

4. Again, Garton has failed to claim that any of Severin’s conduct was because Severin

regarded Garton as having anxiety and depression. Accordingly, Garton has not alleged

facts that would allow a reasonable jury to find that he was harassed because of a protected

and asserted disability. Garton’s claim fails on this element alone. However, even if Garton

had established a triable issue of fact that he was harassed because he was “regarded as”

having anxiety and depression, the alleged conduct was not sufficiently severe or pervasive

to alter the conditions of his employment and to create an abusive work environment.

       The Supreme Court has explained that in determining whether an environment is

sufficiently hostile or abusive, a district court must look at all the circumstances, including

the frequency of the discriminatory conduct, its severity, whether it is physically

threatening or humiliating, or just a mere offensive utterance, and whether it unreasonably

interferes with the employee’s work performance. Faragher v. City of Boca Raton, 524

U.S. 775, 787–88 (1998) (internal citation omitted). Simple teasing, offhand comments,

and isolated incidents, unless extremely serious, will not amount to discriminatory changes

in the terms and conditions of employment. Id. These standards properly filter out

complaints attacking the ordinary tribulations of the workplace, such as the sporadic use of

abusive language and occasional teasing. Id. (internal citation omitted). Conduct must be

extreme to amount to a change in the terms and conditions of employment. Id.

       For example, in Kang v. U. Lim America, Inc., 296 F.3d 810, 814 (9th Cir. 2002),

the plaintiff suffered verbal abuse for up to three hours a day, endured multiple instances


MEMORANDUM DECISION AND ORDER - 12
of physical abuse by his supervisor, and was subject to “discriminatorily long work hours.”

The fact that the abuse was “physically threatening or humiliating” and that it unreasonably

interfered with the plaintiff’s work performance, lead the Ninth Circuit to conclude that the

plaintiff presented evidence sufficient to survive summary judgment on a hostile work

environment claim. Id. at. 817. Similarly, in Nichols v. Azteca Rest. Enterprises, Inc., 256

F.3d 864, 872 (9th Cir. 2001), the plaintiff endured weekly verbal abuse over a period of

several years, including habitual sexually derogatory name-calling. The abuse came from

the plaintiff’s co-workers, as well as his supervisor. Id. The Ninth Circuit found that such

conduct was sufficiently severe and pervasive to create a hostile work environment. Id. at

872–75. By contrast, Garton’s primary complaint is that he was allegedly called a “pill

popper” by Severin or Staggie approximately ten times between August 2012, and

September 2015. Dkt. 36, at ¶¶ 18–21. Garton also complains that he received disparaging

looks from Severin approximately 20 times over the course of seven years. Dkt. 39-4, at ¶

4. Unlike the plaintiff in Kang, Garton was never subject to physical abuse. Although he

may have been subject to occasional disparaging comments or looks, unlike both Kang and

Nichols, the alleged conduct occurred sporadically over a period of three to seven years.

Further distinct from both Kang and Nichols, it appears the alleged harassment was by

Garton’s similarly situated co-workers rather than a supervisor.5 This falls short of the




5
 Garton claims Severin was his supervisor. Dkt. 35-1, Ex. A at 55:8-25-56:1-21. However, Severin had no
authority to hire, discipline, suspend, or terminate Garton. Id. at 59:14-25-60:1-10. Garton’s opinion that
Severin was his supervisor was based on his observation that Severin got along well with another manager
and was one of the better ironworkers on the site. Id. at 55: 8-25-56:1-25.


MEMORANDUM DECISION AND ORDER - 13
severe, pervasive harassment needed to support a hostile work environment claim. Garton’s

claim fails on this element as well. Id

       Because Garton does not offer sufficient facts to support the third and fourth

elements of a hostile work environment claim, the Court grants the Motion for Summary

Judgment on Count Three.

   B. Disparate Treatment and Failure to Accommodate Claims

       In Counts Two and Four, Garton asserts claims of disability discrimination in

violation of the ADA. Specifically, Garton claims BWXT violated the ADA when they

subjected him to disparate treatment and failed to accommodate him by placing him on

unpaid administrative leave.

       To establish a prima facie case for disability discrimination under the ADA, an

employee must show that: (1) he is disabled within the meaning of the ADA; (2) he is a

qualified individual under the ADA, meaning he is able to perform the essential functions

of the job with or without reasonable accommodation; and (3) he suffered an adverse

employment action because of his disability. Higgins v. Nw. Farm Credit Servs., ACA,

2018 WL 2050132, at *10 (D. Idaho 2018) (internal citations omitted); see also Samper v.

Providence St. Vincent Med. Ctr., 675 F.3d 1233, 1237 (9th Cir. 2012).

       For purposes of summary judgment, BWXT notes any claim concerning failure to

accommodate premised on any “regarded as” disability necessarily fails because “there is

no duty to accommodate an employee in an ‘as regarded’ case.” Dkt. 34, at 13 (citing

Taylor, 675 Fed. App’x at 677). However, even assuming that Garton is disabled within

the meaning of the ADA and that he suffered an adverse employment action because of his


MEMORANDUM DECISION AND ORDER - 14
disability, BWXT argues Garton cannot survive summary judgment because he was not

able to perform the essential functions of his job with or without reasonable

accommodation, as required under the ADA. Dkt. 34, at 14.6

       The ADA defines “qualified individual” as “an individual with a disability who,

with or without reasonable accommodation, can perform the essential functions of the

employment position that such individual holds or desires.” 42 U.S.C. § 12111(8).

Consideration is given to the employer’s judgment as to what functions of a job are

essential. Id. The determination of whether an employee is qualified is to be made at

the time of the alleged discriminatory conduct. Kaplan v. City of N. Las Vegas, 323 F.3d

1226, 1230 (9th Cir. 2003) (citing Weyer v. Twentieth Century Fox Film Corp., 198 F.3d

1104, 1112 (9th Cir.2000)).

       BWXT argues that Garton could not perform the essential functions of his job at the

time he was placed on administrative leave because he lacked the requisite certifications to

operate a crane. Dkt. 34, at 14–15. An ADA plaintiff bears the burden of proving he has

the skills, experience, education, and other job-related requirements necessary for their

position. Samper, 675 F.3d at 1237. “[O]ther job-related requirements” include, among

other things, certifications concerning “physical, medical and other requirements

established by a covered entity as requirements for which an individual must meet in order




6
  Should the case proceed to trial, BWXT does otherwise dispute and reserves the right to dispute
that Garton was disabled and that he suffered an adverse employment action as a result. Dkt. 34,
at 14. For example, BWXT suggests that placing Garton on leave was a form of reasonable
accommodation to allow him to regain qualification for his job and was thus not an adverse action.
Id. at 14, n. 6.


MEMORANDUM DECISION AND ORDER - 15
to be eligible for the position.” 29 C.F.R. § 1630.2(q). Here, under Navy policy, Garton

was required to have both DOT Driver clearance and clearance under Section 7 of the

Naval Facilities Engineering Command Navy Crane Center P-307 requirements

(NACFAC P-307) in order to work as a crane operator at BWXT. Dkt. 36, at ¶ 39–40.

       In his September 2, 2015, assessment of Garton, Dr. Perttula stated the he “[does]

not believe [Garton] can perform the bridge crane function, which is listed as an essential

job function for him.” Dkt. 14, at ¶ 27. Garton himself acknowledges that crane operation

was an essential job function. Dkt. 14, at ¶ 28. In addition to Dr. Perttula’s assessment that

Garton was unable to operate the bridge crane, an essential function of his job, Dr. Perttula

revoked Garton’s DOT Driver and Crane Operator Qualifications, including his clearance

under NAVFAC P-307 Section 7. Dkt. 35-2, Ex. O.

       Garton initially argued that he never lost his qualifications as a crane operator. Dkt.

14, at ¶ 30. However, Garton later acknowledged that his qualifications had been pulled at

the time BWXT placed him on administrative leave. Dkt. 39, at 11. It is thus undisputed

that Garton lacked the requisite qualifications to work as a crane operator at the time

BWXT placed him on administrative leave. In addition to being unable to perform the

essential job function of operating the bridge crane, Garton was entirely precluded from

working as a crane operator for BWXT because he lacked the necessary qualifications

required by Navy policy. In support of its Motion for Summary Judgment, BWXT

submitted the report of Dr. Lantsberger, which detailed Garton’s failure to disclose his

disqualifying conditions and medication use. Dkt. 35-3, Ex. U. Dr. Lantsberger found that

Garton lacked the requisite qualifications to perform the duties of a crane operator. Garton


MEMORANDUM DECISION AND ORDER - 16
does not dispute the findings of Dr. Lantsberger. Notably, in his deposition, Garton

admitted to having narcolepsy and depression during his employment with BWXT. Dkt.

39-2, Ex. 2 at 197:12-24; 242:1-2., 242; Dkt. 39-3, at 266:21-267:20. Both conditions

disqualified Garton from meeting the criteria for a Crane Operator at a nuclear facility.

Dkt. 35-3, Ex. U at 1, 6.

       During oral argument, counsel for BWXT represented that not only was Garton

unqualified for a position as a crane operator at the time of the alleged discriminatory

conduct in 2015, he was unqualified from the start of his employment at BWXT. When he

first completed a fitness for duty form for BWXT in 2010, Garton failed to disclose his use

of numerous mentation affecting prescription medications, as well as his diagnoses of

anxiety, depression, and narcolepsy. Dkt. 35-8, Ex. BB, at 27. Both the use of such

medications and the various diagnoses preclude employment at the Naval Reactor Facility.

Dkt. 35-3, Ex. U at 6–7. According to counsel, had Garton accurately completed this initial

fitness for duty form in 2010, he would not have been given employment as a crane

operator at BWXT. This is consistent with Dr. Lantsberger’s finding that Garton was

unqualified from the beginning of his employment at the NRF. Dkt. 35-3, Ex. U at 2 (stating

“Mr. Garton had multiple medical conditions that would have prevented him from being

certified as a Crane Operator or as a Commercial Driver.”)

       Counsel for BWXT further alleged that Garton failed to accurately complete a

second fitness for duty form in 2012, when he again did not completely disclose his use of

prescription medications and failed to disclose his diagnoses of anxiety, depression, and

narcolepsy. Dkt. 35-8, Ex. BB, at 29. While Garton did disclose some medication use in


MEMORANDUM DECISION AND ORDER - 17
the 2012 form, he did not disclose all of the medications he was taking in 2012. Dkt. 35-8,

Ex. BB at 29. Nor did Garton disclose any medications (other than blood pressure

medication) in his 2014 fitness for duty form. Dkt. 35-8, Ex. BB, at 30. Garton never

disputes that he failed to accurately complete his fitness for duty forms. As Dr. Lantsberger

explained, Garton’s medical history not only precluded him from working as a crane

operator, but also from safely working at BWXT at all:

       Mr. Garton has claimed in his deposition that he would have been able to
       work as a laborer or as a decontamination technician. However, given the
       entire medical history, his history of polypharmacy, his possession of
       multiple sedating medications at work, his history of concealing his medical
       conditions in the past, and the multiple diagnoses of anxiety, depression,
       narcolepsy, sleep disorders, opiate use, benzodiazepine use in combination
       with other sedating medications, he could not safely operate equipment, work
       in confined spaces, climb ladders, scaffolds or work at heights. He could not
       work safely around others on a construction site, such as NRF.

Dkt. 35-3, Ex. U at 7.

       Because Garton has offered no evidence to rebut BWXT’s claims that he was

unqualified throughout the entirety of his employment, including at the time of the alleged

discriminatory conduct, Garton has not alleged sufficient facts to establish that he is a

qualified individual under the ADA. The Court accordingly finds good cause to grant

BWXT’s Motion for Summary Judgement on Counts Two and Four.

                                    V. CONCLUSION

       As outlined above, Garton failed to provide sufficient facts in support of the

elements necessary to establish a prima facie case for his three remaining ADA claims.

Summary Judgment in BWXT’s favor is appropriate.




MEMORANDUM DECISION AND ORDER - 18
                                    VI. ORDER

     IT IS HEREBY ORDERED:

  1. BWXT’s Motion for Summary Judgment (Dkt. 33) is GRANTED in its entirety.

  2. This Court will enter judgment separately in accordance with Fed. R. Civ. P. 58.


                                              DATED: January 7, 2020


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 19
